This is an application for leave to appeal from refusal of a writ of habeas corpus. Petitioner is imprisoned under sentence of seven years for burglary. He says he is not guilty and asks an opportunity to call witnesses to prove an alibi. He also says "he was castigated by two officers", who forced him to sign a confession, but does not say whether the confession was admitted in evidence and, if so, whether he objected to it. The record *Page 728 
contains no copy of any docket entries or proceedings in the Criminal Court. The question of guilt or innocence cannot be retried on habeas corpus.
Application denied, without costs.